DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.

Response to Amendment
The amendment filed 03/22/2022 is acknowledged. No claims were amended, though new claims 54-59 were presented. Claims 32, 37-49 and 54-59 are pending and under consideration. Regarding the Office action mailed 12/29/2021:
The rejection of claims 32, 37-39 and 41-48 under 35 USC 103 over Nolan (US 10,144,950) in view of Johnson (US 2014/0057799) and Link (US 2010/0022414) is maintained and reiterated below.
The rejection of claims 40 and 49 under 35 USC 103 over Nolan in view of Johnson and Link, and further in view of Akeson (US 2002/0142344) is maintained and reiterated below. The rejection of claims 50-51 is moot as those claims have been cancelled.
New rejections are presented below in response to the newly added claims.
Applicant’s arguments will be addressed following the rejections.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 32, 37-39, 41-48 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nolan (US 10,144,950, previously cited) in view of Johnson (US 2014/0057799, previously cited) and Link (US 2010/0022414, IDS reference, previously cited).
Nolan’s filing date (filing date of PCT/US2012/023411) is January 31, 2012, which pre-dates the filing date of Applicant’s earliest non-provisional application (13/398,677 filed 02/16/2012).
Regarding claim 32, Nolan disclosed a method comprising:
segregating a single cell and barcoded binders, each barcoded binder comprising a binder linked to an oligonucleotide comprising a target-identifying barcode, into a first droplet;
Column 12, lines 47-55 (emphasis added): “In some embodiments, the invention relates to methods for labeling an ESB linked target molecule of a cell in a population of cells with a cell origination barcode (COB), comprising: separating each cell into an individual reaction volume; and adding the COB to the ESB via chemical or affinity means. In some embodiments, the reaction volume is selected from the group consisting of a microbubble, a microdroplet, a well, a microwell, and an enclosure in a microfluidics device.” Note here that the “ESB linked target molecule of a cell” is a target molecule of a cell that has been linked to a target-identifying barcode; see figure 2; see also column 2, lines 36-38: “In some embodiments, the ESB codes the target identity. In some embodiments, the ESB comprises a nucleic acid.” Nolan therefore disclosed the ESB was an oligonucleotide comprising a target-identifying barcode.
 In Nolan’s method, an ESB (epitope-specific barcode; see figure 2) is linked to a UBA (unique binding agent; see figure 2). The UBA is specific for a particular target (column 2, lines 31-32). Together, the UBA and the ESB constitute a “barcoded binder”. Note that in the text from column 12, lines 47-55 quoted above, the ESBs (and thus, the “barcoded binders”) have already been bound to target molecules in cells (“ESB linked target molecule of a cell”), and those cells, together with their “barcoded binders”, are now separated into individual reaction volumes, which volumes can be “microdroplets”. 
attaching droplet-identifying barcodes to the target-identifying barcodes of the barcoded binder bound to the proteins of the single cell to form composite barcodes;
Column 12, line 47-55 (emphasis added): “In some embodiments, the invention relates to methods for labeling an ESB linked target molecule of a cell in a population of cells with a cell origination barcode (COB), comprising: separating each cell into an individual reaction volume; and adding the COB to the ESB via chemical or affinity means. In some embodiments, the reaction volume is selected from the group consisting of a microbubble, a microdroplet, a well, a microwell, and an enclosure in a microfluidics device.” Note here that the “COB” (cell-origination barcode; see figure 2) constitutes a “droplet-identifying barcode”, since Nolan disclosed (column 16, lines 51-52): “Each COB comprises a unique code that can be associated to a specific cell of origin.” Therefore, in Nolan’s embodiment of column 12, lines 47-55, a COB would also constitute a “droplet-identifying barcode”, since the droplet contains only one cell (so a COB would be unique to that cell, as well as to that droplet). Since Nolan disclosed “adding” COBs (which are “droplet-identifying barcodes”) to ESBs (which are “target identifying barcodes”) by “chemical or affinity means”, Nolan’s method creates “composite barcodes”.
Regarding the “target” being a protein, Nolan discloses this (e.g. column 2, lines 22-25).
sequencing the composite barcodes;
See for example column 31, lines 13-15: “In various embodiments, oligonucleotide ESB or COBs are identified directly. The direct identification can comprise nucleic acid sequencing described supra.” See also column 38, line 42: “In some embodiments, the epitope/barcode along with linked cell origin signature is read by sequencing using methods known in the art, including the ones described herein.”
and reading sequence identity of the composite barcodes, thereby identifying the proteins of the single cell
See for example column 31, lines 13-15: “In various embodiments, oligonucleotide ESB or COBs are identified directly. The direct identification can comprise nucleic acid sequencing described supra.” See also column 38, line 42: “In some embodiments, the epitope/barcode along with linked cell origin signature is read by sequencing using methods known in the art, including the ones described herein.”
See column 16, line 4: “Through epitope specific barcodes and cell origination barcodes, the binding of unique binding agents to target molecules results in the identification of the target molecules.” See also for example column 34, line 37: “Through the ESBs’ and the COBs’ codes, the binding of the UBAs to target molecules results in the identification of the target molecules in single cells.” 
Regarding claim 37, Nolan discloses quantifying the number of target molecules using a “counter” tag. For example, at column 6, lines 63-66 Nolan discloses that the ESB (epitope specific barcode) comprises a unique “counter tag” and that the quantity of “the target molecule” is estimated using the counter tag. Nolan at column 7, line 61 to column 8, line 1 further explains that the initial quantity of a specific ESB (and thus the number of molecules of the target for which that ESB is specific) is determined by the number of detected unique counter tags. Thus, it would have been understood by one having ordinary skill in this art that a plurality of molecules of a particular binder (“UBA”) were provided to the reaction volume containing the cell, each binder (“UBA”) having as part of the “ESB” (epitope specific barcode) a unique counter tag different from the counter tags in the ESBs of other molecules of that particular binder. The aspects of single-cell analysis and using sequencing to detect the barcodes have been discussed above.
Regarding claims 38-39, the language “a plurality of different barcoded binders” is construed to mean binders that recognize different targets. Nolan discloses at column 39, lines 32-42 that the method can be used for the detection of multiple target molecules in a multiplexed assay where each UBA (unique binding agent) in a population of UBAs is specific for a target molecule. At column 29, lines 1-15 Nolan discusses how many different target molecules can be detected. The aspects of single-cell analysis and using sequencing to detect the barcodes have been discussed above.
Regarding claim 39, Nolan discusses one manner of generating the COBs (cell origination barcodes) of the barcoded binders at column 53, lines 10-36 (referring to figure 6). Nolan notes (lines 34-36): “The last subunit optionally comprises a second amplification primer complimentary region for hybridization of PCR or sequencing primers.” A “complimentary region” for hybridization of “sequencing primers” constitutes a “sequencing adaptor”.
Regarding claim 41, Nolan disclosed that the UBA (unique binding agent) could be antibodies (e.g. column 4, lines 16-18).
Regarding claims 42 and 43, Nolan disclosed (column 36, lines 5-8): “In some embodiments, the UBA can be an antibody specific for a surface marker like CD8, or an intracellular epitope like a phospho-epitope on a kinase such as Stat-3.”
Regarding claim 44, Nolan taught the cell could be lysed (column 2, line 4). Nolan taught a target could be an intracellular epitope like a phosphor-epitope on a kinase such as Stat-3 (column 36, lines 5-8). Finally, Nolan taught “where the target molecule of interest is a protein kinase the biomolecular sample of the invention can be a sample containing isolated proteins from a cell lysate” (column 40, lines 11-14).
Regarding claims 45-48, Nolan taught that a “dual COB” approach could be used, where each component has a target molecule-specific UBA/ESB that binds to a different site on the same target molecule (column 22, lines 24-33). Nolan also taught that each COB of a dual COB could contain a different affinity tag to allow for purification of complexes of the target and the two COBs from unbound materials (column 23, lines 24-34). Nolan explained that the affinity tags could be captured by affinity reagents, which “can be any solid surface coated with a binding partner for the affinity tag, such as a column, bead (e.g., latex or magnetic bead) or slide coated with the binding partner” (column 23, lines 35-48). Nolan gives the particular example of biotin as an affinity tag on a COB and streptavidin-coated beads as an affinity reagent (column 23, lines 50-54). As to the binders being antibodies, Nolan taught this as discussed for claims 42 and 43 above. As such, the target would be an “antigen” (which is the term for a target that an antibody binds).
Regarding claim 54, Nolan disclosed that the ESBs (which together with the UBAs constitute the “barcoded binders”; see figure 2) contained a “common linker”, where compatible “common linkers” were contained on “assayable polymer subunits” (APSs), which were used to create the COBs by linking together multiple APSs (figure 2; column 10, lines 25-46: “…where the ESB comprises a first common linker moiety…where the population of COB comprises a second common linker moiety, where the second linker moiety is complementary to the first common linker moiety…where the second common linker moiety from the first COB is bound to the first linker moiety from the first ESB…”). Therefore, Nolan’s ESBs (part of the “barcoded binders”) contained “sticky ends”.
Regarding claim 32, while Nolan did indicate that the reaction volume could be a “microdroplet” or an “enclosure in a microfluidics device” (column 12, lines 50-55), Nolan did not disclose segregating the cell in a droplet within an immiscible carrier fluid in a microfluidic channel. Nolan also did not disclose providing the droplet-identifying barcodes in a second droplet, or merging the first and second droplets to add the droplet-identifying barcodes (COBs) to the barcoded binders (the UBA/ESB complexes).
Johnson, like Nolan, was interested in single cell analysis (para [0003]). While Johnson was concerned with nucleic acids, as opposed to proteins, he nevertheless disclosed methods of creating a library of droplet barcodes (para [0148]): “In one embodiment, the method provides beads attached to barcode nucleic acid sequences. A library of random 15-mers is subcloned into a plasmid vector (Life Technologies). This produces a mixed plasmid library with >1 billion unique 15-mer barcodes. The biotinylated fragments are then affixed to 17 µm diameter streptavidin beads (Life Technologies). The plasmid barcode mixture is diluted in PCR mix such that 99% of the droplets that contain a plasmid will contain only a single clonal plasmid. The PCR mix contains biotinylated nucleotides, such that amplified barcodes are biotinylated. Then, streptavidin beads are flowed into this PCR mix to encapsulate single beads in microdroplets. At least 10 million beads are typically encapsulated, and then the bead/plasmid mixes are thermocycled to amplify and biotinylate the barcodes. The barcoded beads are then recovered and can be used in the droplet barcoding method.” Thus Johnson taught a method to generate a library of barcodes, wherein each different barcode was amplified in a different droplet, to produce a library of droplets each containing multiple copies of a droplet-specific barcode.
Link disclosed apparatus and techniques for forming “droplet libraries” (see abstract) as well as for the merging of library droplets (e.g. see figure 3, where droplets containing antibodies are merged with droplets containing a test fluid; see also paragraph [0136]: “molecules, cells, small molecules or particles comprised within droplets are brought within proximity of other droplets comprising molecules, cells, small molecules or particles and where the droplets in proximity fuse, coalesce or combine their contents”). The droplets are maintained within an immiscible carrier fluid (e.g. paragraph [0009]). In some cases, the library droplets contain antibodies (e.g. figure 3, figure 4, paragraphs [0009], [0021], [0031]). In some cases, the library droplets contain cells, particularly single cells (e.g. paragraph [0031], [0036], [0114]). Link disclosed (paragraph [0114]): “In addition, use within a microfluidic device or platform as described herein achieves very high throughput, with droplets processed at rates in excess of 5000 droplets per second, enabling greater than 1×106 single-cell droplets to be formed and manipulated per hour.”  Link also disclosed (paragraph [0249]): “Single-cell analysis in the context of cell populations avoids the loss of information on cellular systems that is inherent with averaged analysis. In recent years, this type of analysis has been aided by the development of sophisticated instrumentation. Microfluidic technologies have the potential to enhance the precision and throughput of these single-cell assays by integrating and automating the cell handling, processing, and analysis steps.”
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Nolan by using a pre-formed library of droplet barcodes (i.e. COBs) as taught by Johnson, since Nolan stated that the COBs could be synthesized by any means known in the art (column 24, lines 60-61). In addition, it would have been obvious to use the apparatus and techniques taught by Link to segregate the single cells and their associated barcoded binders (in Nolan’s embodiment discussed at column 12, lines 47-55) into droplets (since Nolan expressly contemplated separating these single cells into microdroplets, id.) and to merge those droplets with droplets containing the COBs. One would have been motivated to do so because Link taught that “[m]icrofluidic technologies have the potential to enhance the precision and throughput of these single-cell assays by integrating and automating the cell handling”, and taught that his apparatus could achieve “very high throughput”. In doing so, one would arrive at the claimed invention.

Claims 40 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nolan (US 10,144,950, previously cited) in view of Johnson (US 2014/0057799, previously cited) and Link (US 2010/0022414, IDS reference, previously cited) as applied to claims 32, 37-39, 41-48 and 54 above, and further in view of Akeson (US 2002/0142344, previously cited).
The disclosures of Nolan, Johnson and Link have been discussed. Nolan did not disclose that the oligonucleotide containing the barcode also contained a restriction enzyme site or a photocleavable linker.
Akeson, though disclosing a somewhat different method than Nolan, nonetheless employed barcodes and disclosed the barcodes could be designed to be releasable using restriction enzyme cleavage or photocleavage ([0058]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the barcodes (ESBs) of Nolan to allow their cleavage from the binding agent (UBA) using the restriction enzyme or photocleavable linkers taught by Akeson in order to allow their release from the binding agent, since it was the ESB/COB complexes that Nolan desired to detect and sequence, and removing them from the binding agent would have avoided potential interference caused by the binding agent (e.g. an antibody molecule) during sequencing. For example, removing the antibody from the barcode would avoid the possibility of stearic hindrance of the polymerase, used for amplification or sequencing, by the antibody. Another reason to release the barcode from the binding agent would be to prevent the binding agent from preventing translocation of the barcode through a nanopore, if using a nanopore-based sequencing method as disclosed in Akeson (see abstract).

New Rejections
Claims 58 and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nolan (US 10,144,950, previously cited) in view of Johnson (US 2014/0057799, previously cited) and Link (US 2010/0022414, IDS reference, previously cited) as applied to claims 32, 37-39, 41-48 and 54 above, and further in view of Russell (US 6,632,800).
The disclosures of Nolan, Johnson and Link have been discussed. Nolan disclosed that the targets could be proteins (column 2, line 23). Nolan also disclosed the method could be used to detect “cancer markers” (column 50, lines 1-3). Nolan did not specifically mention proteins “involved in cancer signaling pathways” as recited in claim 58, or the proteins in claim 59.
Russell disclosed (column 6, line 65-column 7, line 5): “Marker polypeptides can also be derived from tumor antigens, which are polypeptides produced in excessive amounts of specific tumor subtypes. These polypeptides are currently used to monitor the response of a tumor to chemotherapy and to monitor patients for relapse. Convenient, sensitive assays have been developed for these antigens. Examples of tumor antigens include CA125 (ovarian cancer), alphafetoprotein (AFP, liver cancer), carcinoembroyonic antigen (CEA, colon cancer)…”.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to apply the method suggested by the combined teachings of Nolan, Johnson and Link to targets including CA125, AFP and CEA to monitor patient response to chemotherapy and monitor patients for relapse, as suggested by Russell.

Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. Applicant argues (pages 5-6 of the reply):

    PNG
    media_image1.png
    438
    1287
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    158
    1297
    media_image2.png
    Greyscale

This argument is not persuasive because the rejection accounted for how one would arrive at this feature. Specifically, the rejection relies on the method disclosed by Johnson, which created a library of barcodes, each member of the library being a bead to which many identical copies of a barcode sequence were attached (different beads having different barcodes). Applicant has argued that the method of Johnson involves “recovering” the beads:

    PNG
    media_image3.png
    617
    1289
    media_image3.png
    Greyscale

This argument is not persuasive, for the following reasons. First, note what Johnson states in the sentence quoted by Applicant (emphasis provided): “The barcoded beads are then recovered and can be used in the droplet barcoding method.” Johnson’s methods involve single cell analysis, where the single cells are isolated in droplets (e.g., paragraph [0013]): “In one aspect, the single cell is isolated in an emulsion microdroplet.” In addition, Johnson states (paragraph [0030]): “In other embodiments, the method includes introducing a unique barcode sequence comprises fusing the emulsion microdroplet or a reaction container comprising the single cell with the emulsion microdroplet or a reaction container comprising the barcode sequence affixed to the bead or the solid surface.” See also Johnson claim 47. Therefore, whatever reason Johnson mentioned “recovering” the barcodes from the droplets in which they were synthesized, Johnson certainly contemplated delivering the barcoded beads to droplets containing cells by fusing a droplet containing a cell with a droplet containing a barcoded bead.
Second, Link provides for methods of fusing droplets containing diverse materials to combine their contents, and provides motivation for doing so, such as achieving very high rates of throughput for single-cell analysis, as discussed in the rejection.
Applicant other statements amount to pointing out what each reference does not teach. This argument is not persuasive since the rejection is based on what is suggested by the combined teachings of the references.
For these reasons, the rejections made in the Office action mailed 12/29/2021 are maintained.

Conclusion
Claims 32, 37-49, 54, 58 and 59 are rejected.
Claims 55-57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637